DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 11/09/2020 has been entered and considered. Upon entering claim 1 has been amended.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the primary power source is adapted to supply power on demand to a load; …a converter connected to each of the load, the energy storage system and the primary power source; and a blocking diode connected between the load and the converter, to allow a voltage of the converter and a voltage of the load to be independently established; wherein the converter comprises a three phase voltage source converter for supplying power from the primary power source to the load” is unclear because the limitations “a blocking diode connected between the load and the converter, to allow a voltage of the converter and a voltage of the load to be independently established” and “the converter comprises a three phase voltage source converter for supplying power from the primary power source to the load” appears to be contradictory to each other and unclear, the applicant is advised to make the necessary changes to overcome the rejection. 
Since claims 2-8 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim 8 recites “supplying power from a primary power source to a load;… or supplying power from a primary power source to a load” is unclear since “a load” appears to be different or possibly an additional load from the previously cited “the load” of claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2005/0285554), in view of Iwahori (US 2013/0002186).
Regarding claim 1, King discloses a power supply system [Fig. 5], comprising: 
a primary power source [20] and an energy storage system [36], wherein the primary power source is adapted to supply power on demand to a load [30 @ Fig. 5, par 0016-0017]; and 
wherein one or more energy storage modules [36] of the energy storage system are adapted to receive regenerative power from the load [par 0021]; 
a converter [22] connected to each of the load [30], the energy storage system [36] and the primary power source [20]; and 
a blocking diode [40] connected between the load [30] and the converter [22 @ Fig. 5], to allow a voltage of the converter and a voltage of the load to be independently established [par 0020 (In normal operation, power is supplied to each of the hybrid propulsion traction drives 14 by the on-board power generation system 12 via the main DC link 16…., par 0021 (During a low power braking operation, the electric motors 30 operate as alternators. Each inverter 34 convert the AC output of a motor 30 into a DC output, represented by the arrow I.sub.2, that is supplied to the local DC link 28 to partially charge the energy storage unit 36) and par 0031); and furthermore, power from the motor (30) is blocked via the blocking diode (40) from going into the alternator and converter (20, 22)
wherein the converter comprises a three phase voltage source converter for supplying power from the primary power source to the load [see Fig. 1 (rectifier 22 is used to convert the 3-phase AC output of the alternator 20 into a DC output, par 0016)] or for supplying power from the energy storage system to the load [par 0020].
King does not disclose an additional a two pulse bridge for receiving regenerative power from the load and supplying the regenerative power to the one or more energy storage modules.
Iwahori teaches a vehicle system with a voltage rectifier (4, 6) coupled to an alternator that converts three phase voltage from an alternator [3] into DC voltage wherein the DC chopper (6) comprises two pulse bridge which is coupled to an energy storage 5 [see Fig. 1], the two pulse bridge receives regenerative power from the load and supplies the regenerative power to the energy storage module [5 @ Fig. 1, par 0085-0086].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Iwahori in that of King in order to provide a rectifier as taught by Iwahori to regulate power to charge an electric storage device such as a battery without damaging the battery by controlling the incoming voltage. 
Regarding claim 2, the combination of King and Iwahori teaches all limitations of claim 1 above but the explanation as set forth regarding claim 1 fails to address that the three phase voltage source converter comprises a six pulse transistor module.
However, Iwahori teaches a three phase source converter [4] converts three phase AC power from alternator [3] to DC voltage, the three phase voltage source converter comprises a six pulse transistor module [Q11a, Q12a, Q13a, Q11b, Q12b and Q13b @ Fig. 1, par 0050-0056].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Iwahori in that of King in order to regulate the power and correct the power output by operating either in a buck or boost mode to charge the battery or power the load.
Regarding claim 3, the combination including Iwahori discloses wherein the six pulse transistor module comprises six insulated gate bipolar transistors with inverse parallel diodes [D11a, D12A, D13A, D11b, D12b, D13b @ Fig. 1, par 0052].
Regarding claim 4, the combination including Iwahori discloses wherein the additional two pulse bridge comprises insulated gate bipolar transistors with inverse parallel diodes [D6a, D6b @ Fig. 1, par 0058].
Regarding claim 5, see the explanation as set forth regarding claim 1.  Furthermore, the combination including Iwahori discloses wherein the energy storage system comprises one or more energy storage modules connected to the additional two pulse bridge of the converter [see Fig. 1 (DC chopper 6 coupled to battery 5)],

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of King et al. and Iwahori as applied to claim1 above, and further in view of Settemsdal (US 2013/0313894).
Regarding claim 6, the combination of King and Iwahori discloses all limitation of claim 1 above and further discloses wherein the primary power source comprises an AC generator [20 @ Fig. 5 of King; 3 @ fig. 1 of Iwahori] but fails to teach wherein the power supply system further comprises a transformer comprising primary and secondary windings between the AC generator and the converter.
Settemsdal discloses a power system with a transformer [40] comprising primary and secondary windings between the AC generator [51, 52] and the converter [32, 33, see fig. 2, par 0086].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Settemsdal into that of the combination of King and Iwahori in order to provide a desired voltage such as stepping down or stepping up a voltage to a load based on its needs to avoid an overvoltage or undervoltage and to avoid damaging the load. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over combination of King et al. and Iwahori as applied to claim 1 above, and further in view of Kang (US 2018/0159330).
 Regarding claim 7, the combination of King and Iwahori discloses all limitations of claim 1 above but does not disclose wherein the energy storage system further comprises an energy management system, whereby the energy storage system is further adapted to receive power from the primary power source, if a load demand is below an available power from the primary power source.
Kang discloses a power system in (see fig. 2) wherein one or more generators which are connected to a power grid and supply electricity to the power grid; a high-capacity battery which is connected to the power grid and charged with electricity supplied from the power grid or discharged to supply power to the power grid; a plurality of load components which are connected to the power grid; and a controller which receives generator load information from the generators, calculates a current load and an average load by sensing a voltage of the power grid, and controls the generators to handle the average load and the high-capacity battery to handle a difference load between the current load and the average load, the controller controls the high-capacity battery to be discharged during a time period in which the current load is greater than the average load and controls the high-capacity battery to be charged during a time period in which the current load is smaller than the average [see Fig. 2, par 0011-0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kang into that of the combination of King and Iwahori in order to control the generators to handle the average load and the high-capacity battery to handle a difference in load capacity between the current load and the average load [par 0011], in order to provide necessary power to the loads based on dynamic needs without saturating the loads with overvoltage and also, to charge the battery as a supplemental backup power source, which can be discharged to power loads when load demand is high.
 Regarding claim 8, See the explanation as set forth regarding claim 1. The combination of King and Iwahori discloses all limitations of claim 1 above and further discloses the method comprising: supplying power from a primary power source to a load [Fig. 5, par 0016-0017 of King; Fig. 1, par 0082-0084 of Iwahori] ; and storing the regenerative energy in the energy storage system [par 0021 of King; par 0031 of Iwahori], but does not disclose detecting an excess of available power over demand; and redirecting the excess of available power to the energy storage system or; detecting a lack of available power over demand; and drawing power from the energy storage system.
Kang teach a power grid; one or more generators which are connected to the power grid and supply electricity to the power grid; a high-capacity battery which is connected to the power grid and charged with electricity supplied from the power grid or discharged to supply power to the power grid; a plurality of load components which are connected to the power grid; and a controller which receives generator load information from the generators, calculates a current load and an average load by sensing a voltage of the power grid, and controls the generators to handle the average load and the high-capacity battery to handle a difference load between the current load and the average load, the controller controls the high-capacity battery to be discharged during a time period in which the current load is greater than the average load and controls the high-capacity battery to be charged during a time period in which the current load is smaller than the average [see fig. 2, par 0011 -0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kang into that of the combination of King and Iwahori in order to control the generators to handle the average load and the high-capacity battery to handle a difference load between the current load and the average load [par 0011], in order to provide necessary power to the loads based on dynamic needs without saturating the loads with overvoltage and also, to charge the battery as a supplemental backup power source, which can be discharged to power loads when load demand is high.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOAN T VU/           Examiner, Art Unit 2836